   8:19-cv-01930-DCC-JDA         Date Filed 10/16/19    Entry Number 17       Page 1 of 9




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENVILLE DIVISION

Mamie Whitaker,                               )   Civil Action No. 8:19-cv-01930-BHH-JDA
                                              )
               Plaintiff,                     )
                                              )
                  v.                          )   REPORT AND RECOMMENDATION
                                              )   OF MAGISTRATE JUDGE
Greenville County School District 52;         )
Rex Ward; David Schoolfield;                  )
Kaycee Bradley,                               )
                                              )
                Defendants.                   )
                                              )

       This matter is before the Court on Defendants’ motion to dismiss for failure to state

a claim. [Doc. 9.] Plaintiff alleges discrimination under Title VII of the Civil Rights Act of

1964, as amended (“Title VII”), and also a state-law claim for civil conspiracy. [Doc. 1-1.]

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and Local Civil Rule 73.02(B)(2)(g),

D.S.C., all pretrial matters in employment discrimination cases are referred to a United

States Magistrate Judge for consideration.

       Plaintiff brought suit in the Greenwood County Court of Common Pleas. [Doc. 1-1.]

Defendants removed the action to this Court on July 8, 2019. [Doc. 1.] On July 15, 2019,

Defendants filed a motion to dismiss for failure to state a claim regarding Plaintiff’s state-

law civil conspiracy claim. [Doc. 9.] Plaintiff filed a response opposing the motion on July

29, 2019. [Doc. 11.] The motion is now ripe for review.

                                      BACKGROUND

       Greenwood School District 52 (the “District”) is a school district in South Carolina.

[Doc. 1-1 ¶ 2.] Rex Ward served as the Principal of Ninety-Six High School. [Id. ¶ 18.]
   8:19-cv-01930-DCC-JDA          Date Filed 10/16/19     Entry Number 17        Page 2 of 9




David Schoolfield served as Principal of Edgewood Middle School (“EMS”) and Kaycee

Bradley was an English Language Arts teacher at that school. [Id. ¶ 28; Doc. 9-1 at 1–2.]

       Plaintiff is a black female who began working for the District as the In-School

Suspension Teacher at Ninety-Six High School in 2010. [Doc. 1-1 ¶ 9.] She was promoted

in 2013 to serve as the Integrated Business Applications Teacher at the school. [Id. ¶ 10.]

Although she performed competently, she was treated harshly and unfairly by the District

and by her white supervisors and coworkers based on her race. [Id. ¶¶ 11–12.] Plaintiff’s

former white supervisor, Andrea Bamberger, who was the Business Department Head at

the school, treated Plaintiff “in a hostile manner and belittled her in front of her students and

colleagues on multiple occasions.” [Id. ¶ 13.] Plaintiff complained to the District in 2010

and 2016 about Bamberger’s conduct, but the District took no action, and Bamberger’s

mistreatment of Plaintiff worsened. [Id. ¶ 14.]

       Plaintiff’s white supervisors and co-employees also interfered in her participation in

South Carolina’s Program of Alternative Certification of Educators (“PACE”) to obtain a

professional teaching certification. [Id. ¶ 16.] Once Plaintiff completed the induction

program during the 2013–14 school year, she was supposed to participate in the

ADEPT/SAFE-T orientation program, but the District did not provide her with the needed

orientation or schedule her ADEPT summative evaluation during Plaintiff’s four active years

with PACE, although the District did provide similarly situated white employees with the

orientation and training during the same time period. [Id.] Although Plaintiff intended to




                                               2
   8:19-cv-01930-DCC-JDA         Date Filed 10/16/19     Entry Number 17       Page 3 of 9




complete ADEPT during the 2017–18 schoolyear, her efforts were thwarted when she was

transferred to EMS at the beginning of that schoolyear.1 [Id. ¶¶ 21–26.]

       Plaintiff was the only black teacher at EMS, and she continued to be mistreated at

the new school by her white supervisors and co-workers. [Id. ¶ 29.] That treatment

included being excluded multiple times from events such as award ceremonies, not

receiving the training and resources Plaintiff needed to do her job, being treated in a hostile

manner, being denied requested assistance and being denied the opportunity to have other

employees substitute for her without having to record Plaintiff’s absences in the computer

system. [Id.] Additionally, the state required that Plaintiff complete her ADEPT/SAFE-T

evaluation in the same subject and grade level that Plaintiff taught for PACE. [Id. ¶ 26.]

Although Plaintiff was initially granted permission to teach Microsoft Word at EMS, which

would have allowed her to satisfy ADEPT, the following semester she was required to

switch to keyboarding. [Id. ¶¶ 28, 31–32.] In March 2018, Plaintiff also learned that she

had not passed her ADEPT evaluation, even though she had not been previously informed

that there was any problem with her evaluation and she had always previously received

satisfactory evaluations. [Id. ¶¶ 35–36.] Plaintiff was told that Schoolfield instructed

Bradley, one of the members of Plaintiff’s ADEPT evaluation team, to give Plaintiff a failing

evaluation, which Bradley did. [Id. ¶ 38.] Plaintiff was later informed that, because of her




       1
         Plaintiff also alleges that while she was working as the In-School Suspension
teacher, she was not allowed to have a black co-worker assist her with afterschool
detention because the co-worker was not a certified teacher, but when a white teacher was
later placed in charge of the afterschool detention program, he was allowed to have a white
non-certified co-worker assist. [Doc. 1-1 ¶ 15.]

                                              3
   8:19-cv-01930-DCC-JDA          Date Filed 10/16/19    Entry Number 17       Page 4 of 9




evaluation result, she would not be offered a contract for the 2018–19 schoolyear with the

District.2 [Id. ¶ 40.]

          Shortly after Plaintiff’s employment with the District ended, she filed an

administrative charge with the South Carolina Human Affairs Commission and the Equal

Employment Opportunity Commission (“EEOC”), and the EEOC subsequently issued a

right-to-sue letter. [Id. ¶ 7.]

          Plaintiff then brought suit in the Greenwood County Court of Common Pleas on June

3, 2019, alleging one claim for discrimination under Title VII against the District and one for

state-law civil conspiracy against Ward, Schoolfield, and Bradley. [Id. ¶¶ 44–54.] Plaintiff

requests compensatory and punitive damages, as well as attorneys’ fees and costs. [Id.

at 12.]

                                     APPLICABLE LAW

Motion to Dismiss Standard

          Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a claim should be

dismissed if it fails to state a claim upon which relief can be granted. When considering a

motion to dismiss, the court should “accept as true all well-pleaded allegations and should

view the complaint in a light most favorable to the plaintiff.” Mylan Labs., Inc. v. Matkari,

7 F.3d 1130, 1134 (4th Cir. 1993). However, the court “need not accept the legal

conclusions drawn from the facts” nor “accept as true unwarranted inferences,

unreasonable conclusions, or arguments.” Eastern Shore Mkts., Inc. v. J.D. Assocs. Ltd.



          2
       The District declined to place Plaintiff on an improvement plan that would have
allowed her to continue her employment, yet similarly situated white employees received
more favorable treatment. [Doc. 1-1 ¶¶ 40–41.]

                                              4
   8:19-cv-01930-DCC-JDA         Date Filed 10/16/19      Entry Number 17       Page 5 of 9




P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Further, for purposes of a Rule 12(b)(6) motion,

a court may rely on only the complaint’s allegations and those documents attached as

exhibits or incorporated by reference. See Simons v. Montgomery Cty. Police Officers, 762

F.2d 30, 31 (4th Cir. 1985). If matters outside the pleadings are presented to and not

excluded by the court, the motion is treated as one for summary judgment under Rule 56

of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 12(d).

       With respect to well-pleaded allegations, the United States Supreme Court explained

the interplay between Rule 8(a) and Rule 12(b)(6) in Bell Atlantic Corp. v. Twombly:

              Federal Rule of Civil Procedure 8(a)(2) requires only “a short
              and plain statement of the claim showing that the pleader is
              entitled to relief,” in order to “give the defendant fair notice of
              what the . . . claim is and the grounds upon which it rests.”
              While a complaint attacked by a Rule 12(b)(6) motion to
              dismiss does not need detailed factual allegations, a plaintiff’s
              obligation to provide the “grounds” of his “entitle[ment] to relief”
              requires more than labels and conclusions, and a formulaic
              recitation of the elements of a cause of action will not do.
              Factual allegations must be enough to raise a right to relief
              above the speculative level on the assumption that all the
              allegations in the complaint are true (even if doubtful in fact).

550 U.S. 544, 555 (2007) (footnote and citations omitted); see also 5 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004) (“[T]he

pleading must contain something more . . . than a bare averment that the pleader wants

compensation and is entitled to it or a statement of facts that merely creates a suspicion

that the pleader might have a legally cognizable right of action.”).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).


                                               5
   8:19-cv-01930-DCC-JDA          Date Filed 10/16/19     Entry Number 17        Page 6 of 9




“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at

556). The plausibility standard reflects the threshold requirement of Rule 8(a)(2)—the

pleader must plead sufficient facts to show he is entitled to relief, not merely facts

consistent with the defendant’s liability. Twombly, 550 U.S. at 557 (quoting Fed. R. Civ.

P. 8(a)(2)); see also Iqbal, 556 U.S. at 678 (“Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

and plausibility of “entitlement to relief.”’” (quoting Twombly, 550 U.S. at 557)). Accordingly,

the plausibility standard requires a plaintiff to articulate facts that, when accepted as true,

demonstrate that the plaintiff has stated a claim that makes it plausible the plaintiff is

entitled to relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting Iqbal,

556 U.S. at 678).

                                        DISCUSSION

       Defendants argue that the Complaint fails to state a claim for civil conspiracy. [Doc.

9-1.] The Court agrees.

       A plaintiff must prove three elements to establish a claim for civil conspiracy: “(1)

a combination of two or more persons, (2) for the purpose of injuring the plaintiff, and (3)

causing plaintiff special damage.” Hackworth v. Greywood at Hammett, LLC, 682 S.E.2d

871, 874 (S.C. Ct. App. 2009). “A claim for civil conspiracy must allege additional acts in

furtherance of a conspiracy rather than reallege other claims within the complaint.” Id.

Thus, to properly plead a claim for civil conspiracy, “one must plead additional facts in

furtherance of the conspiracy separate and independent from other wrongful acts alleged

in the complaint, and the failure to properly plead such acts will merit the dismissal of the

                                               6
   8:19-cv-01930-DCC-JDA          Date Filed 10/16/19     Entry Number 17       Page 7 of 9




claim.” Id. at 875. “Moreover, because the quiddity of a civil conspiracy claim is the special

damage resulting to the plaintiff, the damages alleged must go beyond the damages

alleged in other causes of action.” Id. at 874. Accordingly, “[i]f a plaintiff merely repeats

the damages from another claim instead of specifically listing special damages as part of

[her] civil conspiracy claim, [the] conspiracy claim should be dismissed.” Id. at 875.

       Here, Plaintiff does not allege any acts in furtherance of a civil conspiracy that are

separate and apart from the actions underlying the discrimination claim. As the basis for

the Title VII discrimination claim, Plaintiff alleges:

              [T]he District, by and through its employees: treated Plaintiff
              in a hostile manner in comparison to similarly situated white
              employees; enforced policies in a disparate manner; failed to
              provide Plaintiff with the necessary training and resources to
              complete her job; excluded Plaintiff from ADEPT/SAFE-T
              orientation and evaluation process; involuntarily transferred
              Plaintiff from her position at Ninety-Six High School to a
              position that was not suitable for completion of her
              ADEPT/SAFE-T evaluation; excluded Plaintiff from events;
              falsely accused Plaintiff of poor performance on her ADEPT
              evaluation; and terminated Plaintiff from her position with the
              District.

[Doc. 1-1 ¶ 45.] Plaintiff alleges that these actions caused “the loss of her employment with

the District, the loss of the opportunity to earn her teaching certificate, back pay, front pay,

loss of earning capacity, loss of benefits, and pain and suffering.” [Id. ¶ 48.]

       In the civil conspiracy section of the Complaint, Plaintiff alleges conclusorily that

“[t]he individual defendants and others met, conspired, and schemed to cause Plaintiff

harm.” [Id. ¶ 50.] Because Plaintiff does not identify any conduct in support of the alleged

conspiracy that was not also a basis for the discrimination claim, Plaintiff fails to state a

claim for civil conspiracy. See State Farm Life Ins. Co. v. Murphy, 260 F. Supp. 3d 497,


                                                7
   8:19-cv-01930-DCC-JDA        Date Filed 10/16/19    Entry Number 17      Page 8 of 9




504 (D.S.C. 2017) (“[Plaintiff] cannot plead the same set of facts for the actionable wrong

and the civil conspiracy, then expect to recover damages for both. In her claim for civil

conspiracy, [Plaintiff] has merely incorporated by reference the alleged acts of [the

defendants] in her intentional interference with contract claim and added conclusory

allegations that [the defendants] were engaged in a conspiracy.”); see also id. at 504 n.3

(holding that the vagueness of the allegations of conspiracy also justified dismissal of the

civil conspiracy claim). Similarly, the damages Plaintiff alleges were caused by the

conspiracy, that she was “ostracized, isolated, and black-listed from the educational

profession” [id. ¶ 54], are damages also would be encompassed by the discrimination

claim. See Murphy, 260 F. Supp. at 504 (holding the plaintiff failed to adequately plead

special damages from a conspiracy because she failed to plead damages that “arose

specifically because of the conspiracy itself, and that were not caused by the intentional

interference with contract claim”). Accordingly, the failure to identify damages that were

not caused by the alleged discrimination claim provides another basis for dismissal of the

conspiracy cause of action. For both of these reasons, the Court recommends granting the

motion to dismiss the civil conspiracy claim.




                                  RECOMMENDATION

       Wherefore, based upon the foregoing, the Court recommends that Defendants’

motion to dismiss the civil conspiracy claim [Doc. 9] be GRANTED.

                                             8
  8:19-cv-01930-DCC-JDA      Date Filed 10/16/19   Entry Number 17     Page 9 of 9




      IT IS SO RECOMMENDED.

                                      s/Jacquelyn D. Austin
                                      United States Magistrate Judge

October 16, 2019
Greenville, South Carolina




                                        9
